UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

STRIKE 3 HOLDINGS, LLC,

 

Plaintiff,
DECISION AND ORDER
v. l:lS-CV-Ol494 EAW
JOHN DOE subscriber assigned IP address
98.4.40.203`
Defendant.
INTRODUCTION

Plaintiff Strike 3 Holdings, LLC (“Plaintifi”) commenced this action on December
22, 2018, alleging that Defendant downloaded and distributed Plaintiff’ s motion pictures
in violation of the United States Copyright Act of 1976, as amended, l7 U.S.C. §§ 101 et
seq. (Dkt. l). Presently before the Court is Plaintifi’ s January 5, 2019, ex parte motion
for leave to serve a third party subpoena prior to a Rule 26(£) conference. (Dkt. 4).
Specifically, Plaintiff seeks to serve a subpoena pursuant to Fed. R. Civ. P. 45 on
Defendant’s internet service provider (“ISP”), Spectrum (Time Warner Cable) (hereinafter,
“Spectrum”), so that Plaintiff may learn the name and address of Defendant in order to
serve Defendant with Plaintift`s complaint (Dkt. 5 at 4-5). For the following reasons,

Plaintiff’s motion is granted

 

DISCUSSION

I. Third-Partv Subpoena Prior to Rule 26(1`) Conference

Federal Rule of Civil Procedure 26(d)(1) provides that a ‘“party may not seek
discovery from any source before the parties have conferred as required by Rule 26(£). . . .”
Fed. R. Civ. P. 26(d)(1). However. discovery will be permitted in advance of a Rule 26(f)
conference when it is “authorized . . . by court order.” Ia’. “This is generally viewed as
requiring a showing of good cause.” In re BitTorrent Aa’ult Film Copyright Infrz'ngement
Cases, 296 F.R.D. 80, 87 (E.D.N.Y. 2012).

Factors to consider in determining whether there is good cause for the disclosure of
a defendant’s information through an ISP include: “‘(1) a concrete showing of a prima facie
claim; (2) a specific discovery request; (3) the absence of alternative means to obtain the
subpoenaed information; (4) the need for the subpoenaed information to advance the claim;
and (5) a minimal expectation of privacy by the defendant in the requested information.”’
Rotten Records, Inc. v. Doe, 107 F. Supp. 3d 257, 258-59 (W.D.N.Y. 2015) (quoting Catlin
v. Global, No. l4-CV-6324L, 2014 WL 3955220, at *2 (W.D.N.Y. Aug. 13, 2014)).

A. Prima Facie Claim of Copyright Infringement

Here, accepting the allegations in Plaintiff’s complaint as true for the purposes of
this motion, Plaintiff has made a showing of a prima facie claim of copyright infringement
“A prima facie claim of copyright infringement consists of two elements: (l) ownership of
a valid copyright, and (2) copying of constituent elements of the work that are original.”

Sony Musl'c Entm ’t Inc. v. Does 1-40, 326 F. Supp. 2d 556, 565 (S.D.N.Y. 2004).

Plaintiff has alleged ownership of motion pictures (the “Works”) and that the Works
have “either been registered with the United States Copyright Offlce or have pending
copyright registrations.” (Dkt. 1 at 1111 31, 35). Plaintiff has also alleged that Defendant
“copied and distributed the constituent elements of Plaintiffs Works using the BitTorrent
protocol” and that “[a]t no point in time did Plaintiff authorize, permit or consent to
Defendant’s distribution of its Works, expressly or otherwise.” (Ia’. at 1111 36-37).
According to Plaintiff, its investigator, IPP Intemational U.G. (“IPP”), “established direct
TCP/IP connections with Defendant’s IP address . . . while Defendant was using the
BitTorrent file distribution network,” and “[w]hile Defendant was infringing, IPP
downloaded from Defendant one or more pieces of the digital media files containing [the
Works]. . . .” (Ia’. at 111[ 24-25). Plaintiff alleges that “[a] full copy of each digital media
file was downloaded from the BitTorrent file distribution network, and it was confirmed
through independent calculation that the flle hash correlating to each flle matched the file
hash downloaded by Defendant.” (Id. at 11 26). Plaintiff further alleges that Defendant’s
infringement is ‘“continuous and ongoing.” (Ia’. at 11 30).

Plaintiff’s allegations are sufficient at this juncture to establish a prima facie case
of copyright infringement against Defendant. See Malz'bu Mea’ia, LLC v. Doe, No. 14-CV-
4808 (JS)(SIL), 2016 WL 4574677, at *6 (E.D.N.Y. Sept. 1, 2016) (finding primafacie
case where plaintiff alleged that it was registered owner of the copyrights and that

defendant downloaded, copied and distributed complete copies).

B. Speciflc Discovery Request

Plaintiff has also met the specificity requirement, insofar as Plaintiff seeks the name
and address of the individual assigned IP address 98.4.40.203 for the limited purpose of
enabling Plaintiff to identify and serve process on Defendant (Dkt. 5 at 10).

C. Absence of Alternative Means and Need for Subpoenaed Information

BitTorrent’s appeal to users is “the large degree of anonymity it provides.” UN4
Proa’s., Inc. v. Doe-173.68.177.95, No. 17CV3278PKCSMG, 2017 WL 2589328, at *3
(E.D.N.Y. June 14, 2017). “Absent a Court-ordered subpoena, many of the ISPs, who
qualify as ‘cable operators’ for purposes of 47 U.S.C. § 522(5), are effectively prohibited
by 47 U.S.C. §551(0) from disclosing the identities of [the defendants] to Plaintif .”
Digz`tal Sz'n, lnc. v. Does ]-179, No. 11 Civ. 8172(PAE), 2012 WL 8282825, at *3
(S.D.N.Y. Feb. l, 2012). “Thus, Without granting Plaintiff’s request, [Defendant] cannot
be identified or served and the litigation cannot proceed. Additionally, expedited discovery
is necessary to prevent the requested data from being lost forever as part of routine
deletions by the ISPS." Ia’. (finding good cause to issue a Rule 45 subpoena on this basis).
Accordingly, Plaintiff has satisfied the third and fourth factors of the analysis

D. Expectation of Privacy

Finally, Plaintiff’ s interest in learning Defendant’s name and address outweighs
Defendant’s privacy interest. See Arz`sta Recom’s LLC v. Doe, 604 F.3d 110, 124 (2d Cir.
2010) ("[W]e regard Doe 3’s expectation of privacy for sharing copyrighted music through
an online file-sharing network as simply insufficient to permit him to avoid having to

defend against a claim of copyright infringement.”).

_4_

In sum, good cause exists for immediate discovery in this case by way of a third-
party subpoena served on Spectrum to enable Plaintiff to ascertain the name and address
of Defendant to effectuate service upon Defendant
II. Protective Order

Pursuant to Federal Rule of Civil Procedure 26(c)(l), “[t]he court may, for good
cause, issue an order to protect a party or person from annoyance, embarrassment,
oppression, or undue burden or expense[.]” Plaintiff states that it does not oppose such
procedural safeguards in this case, including allowing Defendant to proceed anonymously.
(Dkt. 5 at 12-13).

In similar cases, courts have issued protective orders due to the possibility that
“many of the names and addresses produced in response to Plaintiff’ s discovery request
will not in fact be those of the individuals” who downloaded and distributed the content in
question. Dz`gl'tal Sz`n, 279 F.R.D. at 242; see also Strike 3 Hola’ings, LLC v. Doe, No. 1:18-
CV-02651-AJN, 2018 WL 2229124, at *3 (S.D.N.Y. Apr. 25, 2018) (issuing a protective
order for same reasons). “This risk of false positives gives rise to the potential for coercing
unjust settlements from innocent defendants such as individuals who want to avoid the
embarrassment of having their names publicly associated” with the allegations in this type
of case. Digz'tal Sz`n, 279 F.R.D. at 242 (internal quotation marks omitted).

Accordingly, on at least a temporary basis and until such time that Defendant and
any other interested party has an opportunity to be heard, the Court will issue a protective
order to the extent that any information regarding Defendant released to Plaintiff by

Spectrum shall be treated as confidential until further order of the Court. The protective

_5_

order, published below, in sum and substance protects against the public disclosure of

Defendant’s name until further order of the Court.

CONCLUSION
IT IS HEREBY ORDERED that:
l. Plaintiff may serve Spectrum with a Rule 45 subpoena commanding

Spectrum to provide Plaintiff with the true name and address of Defendant assigned IP
address 98.4.40.203. Plaintiff is expressly not permitted to subpoena Spectrum for
Defendant’s email addresses or telephone numbers. The subpoena shall have a copy of
this Decision and Order attached
2. Plaintiff may also serve a Rule 45 Subpoena in the same manner as above on
any service provider that is identified in response to a subpoena as a provider of internet
services to Defendant.
3. lf Spectrum or any other recipient of a subpoena qualifies as a “‘cable
operator,” as defined by 47 U.S.C. § 522(5), which states:
the term “cable operator” means any person or group of persons
(A) who provides cable service over a cable system and directly or
through one or more affiliates owns a significant interest in such cable
system, or

(B) who otherwise controls or is responsible for, through any
arrangement, the management and operation of such a cable system[,]

then it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

A cable operator may disclose such [personal identifying] information if the
disclosure is . . . made pursuant to a court order authorizing such disclosure,
if the subscriber is notified of such order by the person to whom the order is
directed[,]

_6_

by sending a copy of this Decision and Order to Defendant.

4. Spectrum shall not assess any charge in advance of providing the information
requested in the subpoena If Spectrum elects to charge for the costs of production, it shall
provide a billing summary and cost report to Plaintiff.

5 . Any information ultimately disclosed to Plaintiff in response to a Rule 45
subpoena may be used solely by Plaintiff for the purpose of protecting its rights as set forth
in its complaint, shall be kept confidential and not publicly filed, and the Court authorizes
Plaintiff to use initials of Defendant’s first and last name in any public filing, until further
order of the Court.

SO ORDERED.

   

 

  
 

    

ELI
Un`

ZA . .
- z States District Judge

Dated: January 28, 2019
Rochester, New York

 

